Sterrett, J.,
The lot selected by appellant as a. site for one of its school-houses is a part of a larger tract of land heretofore dedicated to public use, “ for the care and support of the poor of the county;” and, in the fifth paragraph of its bill, appellee says said tract of land, in its entirety, “ is now scarcely large enough and capable of affording employment to a large number of poor persons under its care and charge, and no part thereof can be taken without great prejudice to said poor.” This averment of fact does not appear to be traversed or denied, and must, therefore, be accepted as true. If so, it is a complete answer to the claim of appellant. It was certainly never intended by the Act in question that the land already appropriated and actually required for such an important public use as the care and support of the poor of the county, should be taken, in whole or in part, for school purposes.
For this and other reasons, clearly presented in the opinion of the court, the decree complained of was entirely proper.
Decree affirmed and appeal dismissed at the costs of appellant.
T. E. P.